DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2 and 4 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Okai et al (US 2010/0200839).
Okai discloses a graphene-on-substrate comprising: an inorganic substrate 110; and crystalline graphene 103 [0019] disposed on at least one surface of the inorganic substrate (Fig. 1), wherein the crystalline graphene 103 is directly grown on the inorganic substrate by a growing process [0060]. The crystalline graphene 103 is considered to be “directly” grown on the inorganic substrate 110 because both aluminum oxide film 102 and silicon substrate 101 are considered to be a portion of 
Okai discloses every limitation of claims 2 and 4 and thus anticipates the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Okai et al (US 2010/0200839) as applied above in view of Choi et al (US 2009/0110627).
Okai does not disclose the D-band to G-band ratio.
Choi discloses a graphene layer having a D-band to G-band peak intensity ratio of less than about 0.2 [0067] and is desirable for few defects in the graphene [0066]-[0067.

Thus, claim 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Okai and Choi.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Choi et al (US 2009/0110627).
Choi discloses crystalline graphene 140 [0049] obtained by a method comprising: performing a first thermal treatment including supplying heat to an inorganic substrate 110 [0061] in a reactor [0049], introducing a vapor carbon supply source 120 into the reactor during the first thermal treatment to form activated carbon, and binding the activated carbon on the inorganic substrate to grow the crystalline graphene [0049] (Fig. 1), wherein the crystalline graphene has a D-band to G-band peak intensity ratio of less than 0.2 [0067]. 
The subject matter as a whole would have been obvious to one of ordinary skill in the art at the time of invention by applicant if the overlapping portion of the peak intensity ratio range disclosed by Choi was selected because overlapping ranges have been held to be a prima facie case of obviousness, see In re Wortheim 191 USPQ 90. 
Thus, claim 1 would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103 over the teachings of Choi.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647.  The examiner can normally be reached on Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZABETH A BURKHART/           Primary Examiner, Art Unit 1715